NON-PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT

                                      _____________

                                       No. 22-1267
                                      _____________

                            UNITED STATES OF AMERICA

                                             v.

                                  BRANDON HARRIS,
                                          Appellant
                                    _____________


                 On Appeal from the United States District Court for the
                           Middle District of Pennsylvania
                             (D.C. No. 1:20-cr-00032-001)
                       District Judge: Hon. Jennifer P. Wilson

                                      _____________

                    Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                 on September 20, 2022

              Before: AMBRO, RESTREPO, and FUENTES Circuit Judges

                            (Opinion filed: November 3, 2022)
                                        _________

                                        OPINION*
                                        _________

RESTREPO, Circuit Judge.



*
 This disposition is not an opinion of the full Court and, pursuant to I.O.P. 5.7, does not
constitute binding precedent.
       Appellant Brandon Harris appeals his sentence for his involvement in a series of gun-point

robberies. Harris entered into a plea agreement with the government and was sentenced to an

aggregate term of 192 months in prison. For the reasons that follow, we affirm the District Court’s

judgment of sentence.

                                                 I.

       In April 2019, Appellant Brandon Harris conspired with Kyzaih McHenry, David

Rinehardt, and Childes Neely to commit a series of gun-point robberies in Harrisburg,

Pennsylvania. Two of Harris’s co-conspirators, McHenry and Rinehardt, were teenagers. After

stealing cash and prescription drugs embedded with a tracking device from a Rite Aid

pharmacy, the group was arrested.

       In February 2020, a federal grand jury indicted Harris on various charges relating to

robberies and the use of firearms. 1 Harris pled guilty to three counts: (1) Conspiracy to Commit

Hobbs Act Robbery, 18 U.S.C. § 1951; (2) Possession of a Firearm in Furtherance of a Hobbs

Act Robbery, 18 U.S.C. §924(c); and (3) Conspiracy to Commit Robbery involving a Controlled

Substance, 18 U.S.C. § 2118(d). At Harris’s sentencing hearing, the District Court imposed an

aggregate term of 192 months—a sentence at the bottom of his guideline range, but higher than

his co-conspirators.2

       Harris now appeals his sentence, asserting one argument: that the District Court imposed



1
  See 18 U.S.C. § 1951, 18 U.S.C. § 924(c), 18 U.S.C. § 2218(d), 18 U.S.C. § 2218(a),
and 18 U.S.C. § 922(g).
2
  Harris’s sentence consisted of 108 months for the conspiracy counts to run concurrently
with each other and 84 months for the firearms offense to run consecutively to the other
counts.
                                             2
a substantively unreasonable sentence in violation of 18 U.S.C. § 3553(a).

                                                 II.3

       Harris argues that the District Court erred in imposing a substantively

unreasonable sentence of 192 months because it failed to give sufficient weight to 18

U.S.C. § 3553(a)(6), which provides that the District Court shall consider “the need to

avoid unwarranted sentence disparities among defendants with similar records who have

been found guilty of similar conduct.” 4 Under 18 U.S.C. § 3742(a), a defendant may

seek appellate review of a final sentence if the court’s sentence was “imposed in violation

of law.” The legality of a sentence must be based on a set of reasonableness factors. 18

U.S.C. § 3553(a). Sentences that fall within the applicable guideline range are entitled to

a presumption of reasonableness. See United States v. Handerhan, 739 F.3d 114, 119–20

(3d Cir. 2014). Where there are no objections to the procedural reasonableness of the

sentence during the sentencing proceedings, our review is limited to plain error. See

United States v. Flores-Mejia, 759 F.3d 253, 255 (3d Cir. 2014).

       Therefore, this Court reviews the substantive reasonableness of a sentence for

abuse of discretion. See United States v. Woronowicz, 744 F.3d 848, 851 (3d Cir. 2014).

A sentencing court abuses its discretion only if “no reasonable sentencing court would



3
  The District Court had jurisdiction over this case pursuant to 18 U.S.C. § 3231. This
Court has appellate jurisdiction pursuant to 28 U.S.C. §§ 1291 and 3742.
4
  Harris argues that the District Court did not consider the specific conduct of each co-
conspirator during the robberies in its § 3553(a) analysis. Specifically, he claims that the
Court did not mention Rinehardt’s conduct in brandishing firearms and holding
employees at gunpoint during the robberies.

                                             3
have imposed the same sentence on that particular defendant for the reasons the

[sentencing] court provided.” United States v. Tomko, 562 F.3d 558, 568 (3d Cir. 2009).

“As long as a sentence falls within the broad range of possible sentences that can be

considered reasonable in light of the [18 U.S.C.] § 3553(a) factors, we must

affirm.” United States v. Wise, 515 F.3d 207, 218 (3d Cir. 2008).

                                             III.

         Harris made no objections to the procedural reasonableness of his sentence. With

respect to the substantive reasonableness, the District Court conducted a thorough §

3553(a) analysis. Specifically, its analysis of the contested factor—the need to avoid

unwarranted sentence disparities among defendants 5—addressed the argument raised in

Harris’s sentencing memorandum. Therein, Harris emphasized that the 111-month prison

sentence imposed on his co-conspirator, Rinehardt, was disparate in comparison to his

192-month sentence. In response, the District Court explained that the sentencing

disparity was the consequence of the relative roles of the two co-conspirators in

perpetrating the crimes. The District Court articulated several factors that set Harris apart

from his co-conspirators. For example, Harris recruited Rinehardt, a teenager, to commit

the violent robberies. Additionally, the District Court noted that at the time of the gun-

point robberies, Harris was out on bail for five separate state offenses.

         Therefore, we find that the District Court appropriately considered the § 3553(a)

factors at sentencing. In doing so, the Court made a strong record which tethered



5
    See 18 U.S.C. § 3553(a)(6).
                                              4
Harris’s sentence to the facts of the case, considered his prior record, and addressed his §

3553(a)(6) argument.

       We therefore affirm Harris’s sentence.




                                             5